Citation Nr: 1314674	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  06-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter originates from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for PTSD.

This case was previously before the Board in April 2011, at which time it was remanded for further development.  As detailed below, service connection was subsequently established for PTSD by an April 2012 rating decision and the appeal is dismissed.

As a additional matter, the record reflects the Veteran has raised a claimed of entitlement to a total rating based upon individual unemployability (TDIU).  Although the record reflects development has originated on this claim, it has not been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection was established for PTSD by an April 2012 rating decision.

2.  The record does not reflect the Veteran has submitted a Notice of Disagreement (NOD) as to either the initial rating or effective date of service connection assigned by the April 2012 rating decision.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2002); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, in this case the benefit sought on appeal has already been allowed, and, thus, there is no case or controversy for the Board to adjudicate.  Therefore, no further discussion of the duties to notify or assist is warranted.

Following the Board's April 2011 remand, service connection was ultimately established for PTSD by an April 2012 rating decision promulgated by the Appeals Management Center (AMC) in Washington, D.C.  The Board also notes that while the Veteran did submit a claim in July 2013 seeking an increased rating based upon individual unemployability (i.e., TDIU), he did not indicate disagreement with the initial rating assigned by the April 2012 rating decision for his PTSD or the effective date thereof; nor did he indicate he desired to appeal that decision in any matter.  As such, he did not submit an NOD to that rating decision.  See 38 C.F.R. § 20.202.  Consequently, there is no case or controversy for the Board to adjudicate in this matter, and the claim must be dismissed.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Simply put, the benefit sought on appeal has already been granted in full.

ORDER

The issue of entitlement to service connection for PTSD is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


